Citation Nr: 0942369	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for a psychiatric disability to include dysthymic 
disorder with panic attacks and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 May 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.


REMAND

At the time of an October 2004 VA examination, the Veteran 
reported seeing a psychiatric nurse at the Brockton VA on a 
weekly basis and seeing a VA physician, Dr. P., for 
medication.  During an April 2006 RO hearing, the Veteran 
testified that he was seeing Dr. P. at the Brockton VA.  
However, no VA treatment records dated at any time during the 
pendency of the claim have been associated with the claims 
file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, this case must be remanded 
for further development to obtain any relevant VA treatment 
records.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's service-connected 
psychiatric disability, including any 
relevant treatment records from the VA 
Medical Center in Brockton.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

